Per Curiam.
Suit on a note. Answer-. Reply. Trial by the Court, judgment for plaintiff.
“ Eliza L. Cosby” complained on the note, and filed a copy thereof, in which the promise is to “_E. L. Cosby." The answer did not put in issue the execution of the note.
Objection was made, on the trial, to the admission of the note as evidence, on account of variance, which raises the only point in the case. The evidence was properly admitted. Grover v. Bruce, 10 Ind. R. 418.
The judgment is affirmed with 6 per cent, damages and costs.